Order entered September 3, 2021




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-21-00163-CV

   RICHARD BROCK COMPTON, IVY CREEK INVESTMENTS, LTD.,
           MINERAL POINT HOLDING CO., LLC, AND
            KAZOKU INVESTMENTS LTD., Appellants

                                         V.

             KELLY MARIE HOGLUND COMPTON, Appellee

               On Appeal from the 256th Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DF-18-25368

                                     ORDER

      Before the Court is appellants’ August 31, 2021 unopposed third motion for

extension of time to file their brief.   We GRANT the motion and ORDER

appellants to file their brief, a motion to dismiss, or status report no later than

October 7, 2021.


                                              /s/   ROBERT D. BURNS, III
                                                    CHIEF JUSTICE